     Case 1-19-46724-ess        Doc 27     Filed 03/09/20    Entered 03/09/20 11:54:34


                                        LAW OFFICES OF
                                ALLEN A. KOLBER, ESQ.
                                     134 ROUTE 59, SUITE A
                                   SUFFERN, NEW YORK 10901
                                  TELEPHONE: (845) 918-1277
                                  FACSIMILE:     (845) 369-1618
                                 E-mail: aKolber@KolberLegal.com
                                     Website: www.KolberLegal.com


Via ECF                                                             March 9, 2020
Hon. Elizabeth Strong
United States Bankruptcy Judge, Eastern District of New York
271-C Cadman Plaza East, Brooklyn, NY 11201

              Re:     Debtor: Mark Duhaney
                      U.S. Bankruptcy Court, EDNY Case No: 19-46724

                          LOSS MITIGATION STATUS REPORT

Honorable Madam:

       This firm represents the secured creditor, Lycan Capital Fund I LLC.

       A Loss Mitigation Status Conference is scheduled for March 10, 2020.

       The Order directing the Debtor and creditor to participate in the Loss Mitigation program
was entered on January 14, 2020.

       The Loss Mitigation Application was sent to Debtor’s attorney via email and via U.S.
mail on January 31, 2020.

       The Creditor filed its Loss Mitigation Contact Designation on January 31, 2020.

       No documents were submitted by the Debtor for a loss mitigation review.

       Therefore, creditor respectfully requests that Loss Mitigation be terminated.

       Please be advised that on February 6, 2019, the subject property was sold at a
foreclosure sale in the Kings County Courthouse. No Bankruptcy Stay was in effect as
Debtor did not file a Motion to Extend the Automatic Stay 30 days after the filing of the
instant case on November 7, 2019. (See ECF Docket #14, letter to Court dated December
16, 2019 advising Debtor’s attorney and the Court that the Automatic Stay expired on
about December 8, 2019, pursuant to §11 U.S.C. § 362(c)(3).

                                            Respectfully submitted,
                                            LAW OFFICES OF ALLEN A. KOLBER, ESQ.

                                            By:     /s/ Allen A. Kolber
                                                    Allen A. Kolber
AAK/sb
cc: Narissa A. Joseph, Esq. (via ECF)
    Attorney for Debtor
    Lycan Capital Fund I LLC
